

113 S1939 IS: War Powers Consultation Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1939IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Kaine (for himself, Mr. McCain, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo repeal the War Powers Resolution and to provide for proper war powers consultation, and for other purposes.1.Short titleThis Act may be cited as the
		  War Powers Consultation Act of 2014.2.Findings; purpose(a)FindingsCongress makes the following findings:(1)The War Powers Resolution (50 U.S.C. 1541 et seq.) has not worked as intended, and has added to the divisiveness and uncertainty that exists regarding the war powers of the President and Congress.(2)The American people want both the President and Congress involved in the decisionmaking process when United States Armed Forces are committed to significant armed conflict, and the  involvement of both branches is important in building domestic understanding and political support for doing so and ensuring the soundness of the resulting decision.(3)Past efforts to call upon the judicial branch to define the constitutional limits of the war powers of the executive and legislative branches of government have generally failed because courts, for the most part, have declined jurisdiction on the grounds that the issues involved are political questions or that the plaintiffs lack standing.(4)It harms the country to have the War Powers Resolution, the  centerpiece statute in this vital area of United States law, regularly and openly questioned or ignored.(5)The country needs to replace the War Powers Resolution with a constructive means by  which the judgment of both the President and Congress can be brought to bear when deciding whether the United States should engage in a significant armed conflict, without prejudice to the rights of either branch to assert its constitutional war powers or to challenge the constitutional war powers of the other branch.(b)PurposeThe purpose of this Act is to establish  a constructive and practical means by  which the judgment of both the President and Congress can be brought to bear when deciding whether the United States should engage in a  significant armed conflict. This Act is not meant to define, circumscribe, or enhance the constitutional war powers of either the executive or legislative branch of government, and neither branch by supporting or complying with this Act shall in any way limit or prejudice its right or ability to assert its constitutional war powers or its right or ability to question or challenge the constitutional war powers of the other branch.3.Significant armed conflict defined(a)In generalIn this Act, except as provided under paragraph (2), the term significant armed conflict means any conflict expressly authorized by Congress, or any combat operation involving members of the Armed Forces lasting more than a week or expected by the President to last more than a week.(b)ExceptionsThe term significant armed conflict does not include any commitment of members of the Armed Forces for the following purposes:(1)Actions taken by the President to repel attacks, or to prevent imminent attacks, on the United States, its territorial possessions, its embassies, its consulates, or its Armed Forces abroad.(2)Limited acts of reprisal against terrorists or states that sponsor terrorism.(3)Humanitarian missions in response to natural disasters.(4)Investigations or acts to prevent criminal activity abroad.(5)Covert operations.(6)Training exercises.(7)Missions to protect or rescue United States citizens or military or diplomatic personnel abroad.4.Repeal of War Powers ResolutionThe War Powers Resolution (50 U.S.C. 1541 et seq.) is hereby repealed.5.Joint Congressional Consultation Committee(a)EstablishmentThere
		is established the Joint Congressional Consultation Committee.(b)Membership(1)CompositionThe
		Commission shall be composed of the following members:(A)The  majority leader of the Senate and the Speaker of the House of Representatives.(B)The minority leaders of the Senate and the House of Representatives.(C)The chairman and ranking member of each of the following committees of the Senate:(i)The Committee on Foreign Relations.(ii)The Committee on Armed Services.(iii)The Select Committee on Intelligence.(iv)The Committee on Appropriations.(D)The chairman and ranking member of each of the following committees of the House of Representatives:(i)The Committee on Foreign Affairs.(ii)The Committee on Armed Services.(iii)The Permanent Select Committee on Intelligence.(iv)The Committee on Appropriations.(c)ChairmanshipThe chairmanship and vice chairmanship of the Joint Congressional Consultation  Committee shall alternate between the majority leader of the Senate and the Speaker of the House of Representatives, with the former serving as the chairman in each odd-numbered  Congress and the latter serving as the chairman in each even-numbered Congress.(d)Staff of joint committeeThe chairman and vice chairman of the Joint Congressional Consultation  Committee may jointly appoint and fix the compensation of a permanent, bipartisan staff as they  deem necessary, within the guidelines for employees of the  Senate and following all applicable rules and employment  requirements of the Senate.  The staff shall have access to all relevant national security and intelligence information considered by the Committee.6.Consultation and reporting(a)Regular consultationThe President shall consult regularly with the Joint Congressional Consultation  Committee regarding significant matters of foreign policy and national security.(b)Consultation and reporting required prior to engagement in significant armed conflicts(1)In generalBefore ordering the deployment of members of the Armed Forces into a significant armed conflict, the President shall—(A)consult with the Joint Congressional Consultation  Committee, including providing sufficient time for the exchange of views regarding whether to engage in the significant armed conflict; and(B)submit in writing to the Joint Congressional Consultation  Committee a classified report  setting forth  the circumstances necessitating the significant armed conflict, the objectives, and the estimated  scope and duration of the conflict.(2)ExceptionIf the President determines that the  need for secrecy or other emergency circumstances preclude carrying out the consultation required under subparagraph (A) of paragraph (1) or submitting the report required under subparagraph (B) of such paragraph before significant armed conflict is ordered or  begins, the President shall carry out such consultation or submit such report not later than  three calendar days after the beginning of the significant armed conflict.(c)Ongoing consultation during significant armed conflictsThe President shall consult with the  Joint Congressional Consultation Committee at least every two months for the duration of any significant armed conflict.(d)Annual reportNot later than April 15 of each year, the President shall submit to the Joint Congressional Consultation Committee a classified written  report describing, for the previous calendar year—(1)all significant armed  conflicts in which the United States was engaged; and(2)all other  operations, as described in section 3(b), other than covert operations, in which the  United States was engaged.7.Congressional approval or disapproval(a)Joint resolution of approval(1)RequirementNot later than 30 days after the deployment of members of the Armed Forces into a significant armed conflict with respect to which Congress has not enacted a formal declaration of war or otherwise enacted a specific authorization for the use of military force, the chair and vice chair of the Joint Congressional Consultative Committee shall introduce a joint resolution of approval.(2)Contents of
		resolutionFor purposes of this subsection, the term joint
		resolution of approval means a joint resolution the sole matter after the resolving clause of which is as follows: That Congress approves the use of members of the Armed Forces for the significant armed conflict covered in the report submitted to the Joint Congressional Consultation Committee pursuant to section 6(b) of the War Powers Consultation Act of 2014 on ___., with the blank
		space being filled with the appropriate date.(3)Referral to
		committeeA joint resolution of approval introduced in the Senate shall be referred to the Committee on Foreign Relations  of the Senate.  A joint resolution of approval introduced in
		the House of Representatives shall be referred to the Committee on Foreign Affairs of the House of Representatives.(4)Discharge of
		committeeIf the committee to which is referred a joint resolution
		of approval has not reported such resolution (or an identical
		resolution) at the end of 7 calendar days after its introduction, such committee shall be deemed to be discharged from
		further consideration of such resolution and such resolution shall be placed on
		the appropriate calendar of the House involved.(5)Floor
		consideration(A)In
		generalWhen the committee to which a resolution is referred has
		reported, or has been deemed to be discharged (under paragraph (4)) from
		further consideration of, a joint resolution of approval, it is at any
		time thereafter in order (even though a previous motion to the same effect has
		been disagreed to) for any Member of the respective House to move to proceed to
		the consideration of the resolution, and all points of order against the
		resolution (and against consideration of the resolution) are waived. The motion
		is highly privileged in the House of Representatives and is privileged in the
		Senate and is not debatable. The motion is not subject to amendment, or to a
		motion to postpone, or to a motion to proceed to the consideration of other
		business. A motion to reconsider the vote by which the motion is agreed to or
		disagreed to shall not be in order. If a motion to proceed to the consideration
		of the resolution is agreed to, the resolution shall remain the unfinished
		business of the respective House until disposed of.(B)DebateDebate
		on the resolution, and on all debatable motions and appeals in connection
		therewith, shall be limited to not more than 10 hours, which shall be divided
		equally between those favoring and those opposing the resolution. A motion
		further to limit debate is in order and not debatable. An amendment to, or a
		motion to postpone, or a motion to proceed to the consideration of other
		business, or a motion to recommit the resolution is not in order. A motion to
		reconsider the vote by which the resolution is agreed to or disagreed to is not
		in order.(C)Vote on final
		passageImmediately following the conclusion of the debate on the joint
		resolution of approval and a single quorum call at the
		conclusion of the debate if requested in accordance with the rules of the
		appropriate House, the vote on final passage of the resolution shall
		occur.(D)Rulings of the
		chair on procedureAppeals from the decisions of the Chair
		relating to the application of the rules of the Senate or the House of
		Representatives, as the case may be, to the procedure relating to a joint resolution of approval shall be decided without debate.(6)Coordination
		with action by other houseIf, before the passage by one House of
		a joint resolution of approval of that House, that House receives from
		the other House a joint resolution of approval, then the following
		procedures shall apply:(A)The resolution of
		the other House shall not be referred to a committee.(B)With respect to the joint resolution of approval of the House receiving the
		resolution—(i)the
		procedure in that House shall be the same as if no resolution had been received
		from the other House; but(ii)the
		vote on final passage shall be on the resolution of the other House.(7)Rules of House
		of Representatives and SenateThis subsection is enacted by
		Congress—(A)as an exercise of
		the rulemaking power of the Senate and House of Representatives, respectively,
		and as such it is deemed a part of the rules of each House, respectively, but
		applicable only with respect to the procedure to be followed in that House in
		the case of a joint resolution of approval, and it supersedes other
		rules only to the extent that it is inconsistent with such rules; and(B)with full
		recognition of the constitutional right of either House to change the rules (so
		far as relating to the procedure of that House) at any time, in the same manner
		and to the same extent as in the case of any other rule of that House.(b)Joint resolution of disapproval(1)Contents of
		resolutionFor purposes of this subsection, the term joint
		resolution of disapproval means a joint resolution introduced in a House after that House   has voted against passage of a joint resolution of approval under subsection (a), the sole matter after the resolving clause of which is as follows: That Congress disapproves the use of members of the Armed Forces for the significant armed conflict covered in the report submitted to the Joint Congressional Consultation Committee pursuant to section 6(b) of the War Powers Consultation Act of 2014 on ___., with the blank
		space being filled with the appropriate date.(2)Floor
		consideration(A)In
		generalAfter a joint resolution of disapproval has been introduced under this subsection, it is at any
		time thereafter in order (even though a previous motion to the same effect has
		been disagreed to) for any Member of the respective House to move to proceed to
		the consideration of the resolution, and all points of order against the
		resolution (and against consideration of the resolution) are waived. The motion
		is highly privileged in the House of Representatives and is privileged in the
		Senate and is not debatable. The motion is not subject to amendment, or to a
		motion to postpone, or to a motion to proceed to the consideration of other
		business. A motion to reconsider the vote by which the motion is agreed to or
		disagreed to shall not be in order. If a motion to proceed to the consideration
		of the resolution is agreed to, the resolution shall remain the unfinished
		business of the respective House until disposed of.(B)DebateDebate
		on the resolution, and on all debatable motions and appeals in connection
		therewith, shall be limited to not more than 10 hours, which shall be divided
		equally between those favoring and those opposing the resolution. A motion
		further to limit debate is in order and not debatable. An amendment to, or a
		motion to postpone, or a motion to proceed to the consideration of other
		business, or a motion to recommit the resolution is not in order. A motion to
		reconsider the vote by which the resolution is agreed to or disagreed to is not
		in order.(C)Vote on final
		passageImmediately following the conclusion of the debate on the joint
		resolution of disapproval and a single quorum call at the
		conclusion of the debate if requested in accordance with the rules of the
		appropriate House, the vote on final passage of the resolution shall
		occur.(D)Rulings of the
		chair on procedureAppeals from the decisions of the Chair
		relating to the application of the rules of the Senate or the House of
		Representatives, as the case may be, to the procedure relating to a joint resolution of disapproval shall be decided without debate.(3)Coordination
		with action by other houseIf, before the passage by one House of
		a joint resolution of disapproval of that House, that House receives from
		the other House a joint resolution of disapproval, then the following
		procedures shall apply:(A)The resolution of
		the other House shall not be referred to a committee.(B)With respect to the joint resolution of disapproval of the House receiving the
		resolution—(i)the
		procedure in that House shall be the same as if no resolution had been received
		from the other House; but(ii)the
		vote on final passage shall be on the resolution of the other House.(4)Rules of House
		of Representatives and SenateThis subsection is enacted by
		Congress—(A)as an exercise of
		the rulemaking power of the Senate and House of Representatives, respectively,
		and as such it is deemed a part of the rules of each House, respectively, but
		applicable only with respect to the procedure to be followed in that House in
		the case of a joint resolution of disapproval, and it supersedes other
		rules only to the extent that it is inconsistent with such rules; and(B)with full
		recognition of the constitutional right of either House to change the rules (so
		far as relating to the procedure of that House) at any time, in the same manner
		and to the same extent as in the case of any other rule of that House.(c)Rule of constructionNothing in this section shall be construed as limiting or otherwise  affecting the right of any Member of Congress to introduce a resolution or bill approving, disapproving, expanding, narrowing, or ending a significant armed conflict.8.TreatiesNothing in this Act shall be construed as modifying any obligations of the United States under any treaty or international agreement.9.SeverabilityIf any provision of this Act, or the application of a provision to any person or circumstance, is held to be unconstitutional, the remainder of the Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.